DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28, 30, 31, 34, 35, 37 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blaiotta (US 20200283016 A1).
Claim 28. Blaiotta teaches a computer-implemented method comprising: 
causing, based at least in part on sensor data generated using one or more sensors of a machine, one or more machine learning models to generate first data representative of a first feature vector corresponding to a body pose of a pedestrian and second data representative of a second feature vector corresponding to a head pose of the pedestrian
([0013]-[0014]  car...The sensor signal that may be used to update the probabilistic information typically comprises positions and/or velocities of pedestrians. [0245] Pedestrian tracks were obtained by fusion of camera detections and projected lidar segments.
[0216] observed vector y contains position and velocity as well as body and head orientation measurements, denoted by p.sub.i,t, v.sub.i,t, φ.sub.i,t and ψ.sub.i,t respectively.); 
determining, based at least in part on the first feature vector and the second feature vector, one or more actions associated with the pedestrian
([0245]-[0246] The results indicate that a sudden change in motion direction, from approximately parallel to approximately orthogonal to road edge, is successfully encoded by the model in the latent crossing intention variable... FIG. 6b(c) illustrates the posterior probability of crossing intention along the entire track, respectively, with the vertical line in FIG. 6b(c) marking time t.sub.o. FIG. 6b(d) shows the predicted position at time t.sub.o+2 sec.); 
determining a likelihood of collision between the pedestrian and the machine based at least in part on the one or more actions and the estimating
([0146], [0224]-[0225]); and 
estimating, based at least in part on the second feature vector, whether the pedestrian is aware of the machine ([0222] In other words, the model may assume that pedestrians are more likely aware when their head orientation is aligned with the relative position vector of oncoming vehicles.);
performing one or more control operations for the vehicle machine based at least in part on the likelihood of collision
([0146] For example, the operator may be warned if the current course of the car and a likely future location of the pedestrian may result in a collision. In such a case, the driver may be warned by an appropriate feedback signal, e.g., a sound, a light, a warning on a display, etc.).

Claim 30. Blaiotta teaches the method of claim 28, wherein the one or more machine learning models comprises include a body pose convolutional neural network to compute the first feature vector and a head pose convolutional neural network to compute the second feature vector
([0153]For example, a machine learning unit may be used for this purpose, e.g., a neural network, a SVM.).

Claim 31. Blaiotta teaches the method of claim 28, further comprising causing the one or more machine learning models to generate third data representative of a third feature vector corresponding to an object interaction of the pedestrian
([0219] the third hierarchical level 530 includes hidden positions and velocities, which are denoted by z.sub.i,t=[r.sub.i,t, u.sub.i,t].sup.T.).

Claim 34. Blaiotta teaches the method of claim 28, wherein the determining the one or more actions includes determining the one or more actions using a support vector machine
([0153]For example, a machine learning unit may be used for this purpose, e.g., a neural network, a SVM.).

Claim 35. Blaiotta teaches the method of claim 28, wherein the estimating determining at least one of a yaw, a pitch, or a roll corresponding to a head of the pedestrian, and using the at least one of the yaw, the pitch, or the roll to estimate whether the pedestrian is aware of the machine
([0207]a continuous 2-d velocity vector [0208] a continuous 2-d position vector [0209] a scalar body pose variable [0210] a scalar head pose variable). 

Claim 37. Blaiotta teaches the method of claim 28, further comprising causing the one or more machine learning models to generate third data indicative of an intention of the pedestrian to cross a path of the machine
([0159] a crossing variable may increase the likelihood that the person will step onto the road. Typically, intent variables model intention with a short time horizon, e.g., within 1 or 2 or 10 seconds, rather than long term goals, e.g., a destination of a pedestrian.).

Claim 39. Blaiotta teaches the method of claim 28, wherein the determining the likelihood of collision is further based at least in part on a perpendicular distance of the machine to the pedestrian
([0189] The criticality feature may be calculated, using both the relative position and velocity of the agent at time t−1 with respect to each vehicle, including an ego-vehicle (for example the distance at the closest point of approach assuming that agents move under a constant velocity model can be used)).

Claim 47. Blaiotta teaches a processor (Fig 1a 100 predication device)comprising:
one or more circuits (Fig 1a,100 prediction device) to:
compute, using one or more first machine learning models taking as an input the and based at least in part on sensor data generated using one or more sensors of a machine, a first feature vector corresponding to a body pose of a pedestrian, a second feature vector corresponding to a head pose of the pedestrian, and a third feature vector corresponding to an object interaction of the pedestrian
(([0013]-[0014]  car...The sensor signal that may be used to update the probabilistic information typically comprises positions and/or velocities of pedestrians. [0245] Pedestrian tracks were obtained by fusion of camera detections and projected lidar segments.
[0216] observed vector y contains position and velocity as well as body and head orientation measurements, denoted by p.sub.i,t, v.sub.i,t, φ.sub.i,t and ψ.sub.i,t respectively. [0219] the third hierarchical level 530 includes hidden positions and velocities, which are denoted by z.sub.i,t=[r.sub.i,t, u.sub.i,t].sup.T.);
determine, using one or more second machine learning models and based at least in part on the first feature vector, the second feature vector, and the third feature vector, a risk level associated with the pedestrian 
([0245]-[0246] The results indicate that a sudden change in motion direction, from approximately parallel to approximately orthogonal to road edge, is successfully encoded by the model in the latent crossing intention variable... FIG. 6b(c) illustrates the posterior probability of crossing intention along the entire track, respectively, with the vertical line in FIG. 6b(c) marking time t.sub.o. FIG. 6b(d) shows the predicted position at time t.sub.o+2 sec.)
; and perform one or more control operations for the machine based at least in part on the risk level
([0146] For example, the operator may be warned if the current course of the car and a likely future location of the pedestrian may result in a collision. In such a case, the driver may be warned by an appropriate feedback signal, e.g., a sound, a light, a warning on a display, etc.). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Blaiotta in view of Kitahama (US 20120022716 A1)
Claim 29. Blaiotta teaches the method of claim 28, and discloses the process of determining risk tolerances ([0224])  but do not specifically disclose wherein the determining the likelihood of collision is based at least in part on a risk level, and the risk level comprises one of a low risk, medium risk, or high risk determined based at least in part on a look-up table indicating the risk level corresponding to at least one of the estimating or the one or more actions.
However, Kitahama teaches the process of determining the likelihood of collision is based at least in part on a risk level, and the risk level comprises one of a low risk, medium risk, or high risk determined based at least in part on a look-up table indicating the risk level corresponding to at least one of the estimating or the one or more actions
([0054]-[0055] FIG. 6 shows an example of a degree of risk map, in which degree of risk levels 0 to 4 are set with the deviance from the rule and the collision probability as parameters, and as the value of the collision probability becomes larger,).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a risk level as taught by Kitahama within the system of Blaiotta for the purpose of enhancing the machine to gauge risk levels of collision based on scales so that the system can provide an appropriate output.

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Blaiotta in view of Kim (US 20190052967 A1).
Claim 32. Blaiotta teaches the method of claim 28, wherein the one or more control operations comprise an operation to emit, from the machine, a directional audio signal directed at a location of the pedestrian.
However, Kim teaches the process of wherein causing the operation to be performed in response to the
risk level comprises causing to be emitted, from the vehicle, a directional audio signal based on the risk
level, wherein the directional audio signal is directed at a location of the pedestrian ([O008] signal
comprises at least one of a beam formed audio signal (Kim [OCGE] a radiating direction of the sound from the speakers [U056} The panning effect of the speakers may be understood as an effect of allowing
energies of the sound radiated from the speakers to be focused on a position, for example, a Left position, aright position, arear position, and a front position of a vehicle, and a position of a driver.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of wherein causing the operation to be performed in
response to the risk level comprises causing to be emitted, from the vehicle, a directional audio signal
based on the risk level, wherein the directional audio signal is directed at a location of the pedestrian as
taught by Kim within the system of Ranga and Kitahama for the purpose of enhancing the audio signal to
gather attention of the pedestrian who may not be paying attention.

Claim 33. Blaiotta and Kim teach the method of claim 32, wherein the directional audio signal comprises at least one audio signal beamformed towards the location of the pedestrian
(Kim {0008} a radiating direction of the sound from the speakers [0056] The panning effect of the speakers may be understood as an effect of allowing energies of the sound radiated from the speakers to be focused om a position, for example, a left position, a Fight position, 4 rear position, and a front position of a vehicle, and a position of a driver).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Blaiotta in view of Huber  (US 20200398743  A1).
Claim 36. Blaiotta method of claim 28, and further discloses audio and light to warn a driver but does not specifically disclose wherein the one or more control operations comprise an operation to emit, from the machine, a directional light signal directed at a location of the pedestrian.
However, Huber teaches wherein one or more control operations comprises an operation to
emit, from the vehicle, a directional light signal based at least in part on the modified risk level directed
at the pedestrian ([0082]-[0083] For example, machine learning unit 109 may first select visual
communication, such as spotlight projection. project spotlight 214 (as shown in FIG. 2B) using spotlight digital projector 204 to notify a potentially unsafe pedestrian (like pedestrian 216 in FIG. 2B) of potential collision with the vehicle in accordance with an exemplary embodiment).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use one or more control operations comprises an operation to emit, from the vehicle, a directional light signal based at least in part on the modified risk level directed at the
pedestrian as taught by Huber within the system of Blaiotta for the purpose of enhancing the system to direct the pedestrian of a potential collision.

Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Blaiotta in view of Ranga  (US 20210201052 A1).
Claim 38. Blaiotta teaches the method of claim 28, and further discloses classifying individuals ([0012]) but does not specifically disclose causing the one or more machine learning models to generate third data representative of a class of the pedestrian, the class selected from at least one of an age class or a pedestrian type class
However, Ranga teaches disclose causing the one or more machine learning models to generate third data representative of a class of the pedestrian, the class selected from at least one of an age class or a pedestrian type class (Ranga [0009][0065] a child who).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use causing the one or more machine learning models to generate third data representative of a class of the pedestrian, the class selected from at least one of an age class or a pedestrian type class as taught by Ranga within the system of Blaiotta for the purpose of enhancing the system to use a specific class to perform different actions based on the class type.

Claim 40. Blaiotta teaches the method of claim 28, discloses at least one neural network ([0153]) but does not specifically disclose wherein the one or more machine learning models comprise at least one Long-short Term Memory (LSTM) recurrent neural network and at least one convolutional neural network (CNN).
However, Ranga teaches wherein the one or more machine learning models comprises a Long-short Term Memory(LSTM) ([0049]-[0050] (LSTM) recurrent neural network (Sequential object encoding and scene encoding are fused and passed to a decoder with recurrent units (e.g., LSTM) to output future 2D pixel locations of each individual VRU in the scene.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use wherein the one or more machine learning models comprises a Long-short Term Memory(LSTM) as taught by Ranga within the system of Blaiotta for the purpose of enhancing the system to use additional features to detect a future prediction of a likelihood of an accident.

Claims 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Blaiotta in view of Huber (US 20200398743 A1)
Claim 41. Blaiotta teaches a system comprising:
one or more processing units to:
 generate, using sensor data generated using one or more sensors of a machine, a set of feature vectors corresponding to a person, the set of feature vectors including at least a first feature vector representing a three-dimensional body pose associated with the person and a second feature vector representing a head pose associated with the person
([0013]-[0014][0222]  car...The sensor signal that may be used to update the probabilistic information typically comprises positions and/or velocities of pedestrians. [0245] Pedestrian tracks were obtained by fusion of camera detections and projected lidar segments.
[0216] observed vector y contains position and velocity as well as body and head orientation measurements, denoted by p.sub.i,t, v.sub.i,t, φ.sub.i,t and ψ.sub.i,t respectively… first two features and third feature); 
cause one or more machine learning models to calculate, based at least in part on the set of feature vectors, a risk level associated with the person (([0245]-[0246] The results indicate that a sudden change in motion direction, from approximately parallel to approximately orthogonal to road edge, is successfully encoded by the model in the latent crossing intention variable... FIG. 6b(c) illustrates the posterior probability of crossing intention along the entire track, respectively, with the vertical line in FIG. 6b(c) marking time t.sub.o. FIG. 6b(d) shows the predicted position at time t.sub.o+2 sec.))
; and further discloses the process of providing a warning to the driver ([0146]) but does not specifically disclose cause a warning directed to the person pedestrian to be emitted based at least in part on the risk level.
However,  Huber teaches the process of causing a warning directed to the person pedestrian to be emitted based at least in part on the risk level.
 ([0082]-[0083] For example, machine learning unit 109 may first select visual
communication, such as spotlight projection. project spotlight 214 (as shown in FIG. 2B) using spotlight digital projector 204 to notify a potentially unsafe pedestrian (like pedestrian 216 in FIG. 2B) of potential collision with the vehicle in accordance with an exemplary embodiment).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of warning directed to the person pedestrian to be emitted based at least in part on the risk level as taught by Huber within the system of Blaiotta for the purpose of enhancing the system to direct the attention of pedestrian in order to avoid a potential collision.

Claim 42. Blaiotta and Huber teach the system of claim 41, wherein the system is comprised in at least one of:
a control system for an autonomous or semi-autonomous machine ((Blaiotta [0017], [0147]));
a perception system for an autonomous or semi-autonomous machine (Blaiotta [0017], [0147]);
a system for performing simulation operations;
a system for performing deep learning operations (Blaiotta [0256]);
a system implemented using an edge device;
a system implemented using a robot (Blaiotta [0003]);
a system incorporating one or more virtual machines (VMs);
a system implemented at least partially in a data center (Blaiotta [0245]); or
a system implemented at least partially using cloud computing resources (Blaiotta [0245]).

Claim 43. Blaiotta and Huber teach the system of claim 41, wherein the risk level is further calculated based at least in part on one or more attributes of an environment associated with the machine
(Blaiotta [0143] Huber [0073] At block 404, information acquiring unit 112 also takes advantage of other sources, external to vehicle 200, to collect information about the environment.).

Claim 44. Blaiotta and Huber teach the system of claim 43, wherein the one or more attributes of the environment comprise at least one of a location attribute, a weather attribute, or a driving condition attribute (Blaiotta [0143] Huber [0073]).

Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Blaiotta, Huber and further in view of Kim (US 20190052967 A1).
Claim 45. Blaiotta and Huber teach the system of claim 41, and discloses the use of an audio signal (Blaiotta [0063]) but does not specifically disclose wherein the warning comprises a directional audio signal directed at a location of the person
(Blaiotta [0063] In one embodiment, audio speaker or buzzer system 120 may be coupled to vehicle 200. Such audio speaker or buzzer system 120 may be used by in-vehicle information system 102 to notify relevant objects of a possible collision situation).
However, Kim teaches wherein the directional audio signal is directed at a location of the pedestrian ({0008] signal comprises at least one of abeam formed audio signal (Kim [OCGE] a radiating direction of the sound from the speakers [U056} The panning effect of the speakers may be understood as an effect of allowing energies of the sound radiated from the speakers to be focused on a position, for example, a Left position, a right position, a rear position, and a front position of a vehicle, and a position of a driver.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of use a directional audio signal as taught by Kim within the system of Blaiotta and Huber for the purpose of enhancing the audio signal to gather attention of the pedestrian who may not be paying attention.

Claim 46. Blaiotta, Huber and Kim teach the system of claim 45, wherein the directional audio signal comprises a beamformed audio signal, and a frequency and volume of the beamformed audio signal is determined based at least in part on the risk level
(Kim [0062] the sound effect may be understood as an effect of enriching a sound of a range in response to an equalizer adjusting a condition degree for each frequency by setting various modes, for example, a live mode, a jazz mode, a classic mode, and a concert mode. [0019] The generating of the sound information may include generating the sound information for playing any one of a sound of a track of the music...).

Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive. For claims 28 and 47, Applicant states that the prior art fails to specifically teach the newly added limitations. The Examiner disagrees. However. the newly found prior art of Blaiotta teaches the claimed invention. 
Therefore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

For claim 41, Applicant states that the prior art fails to specifically teach the newly added limitations. The Examiner disagrees. However, the prior art of Blaiotta in view of Huber teaches the claimed invention.
Therefore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689